Appeal by the defendant from a judgment of the Supreme Court, Queens County (Eng, J.), rendered May 30, 1996, convicting him of robbery in the first degree, petit larceny, criminal possession of a weapon in the fourth degree, criminal possession of stolen property in the fifth degree, and menacing in the second degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is modified, on the law, by revers*644ing the defendant’s convictions of robbery in the first degree and petit larceny, vacating the sentences imposed thereon, and dismissing those counts of the indictment; as so modified, the judgment is affirmed.
We agree with the defendant’s contention that the trial evidence was legally insufficient to establish beyond a reasonable doubt his guilt of robbery in the first degree and petit larceny. The People failed to establish that the alleged victim had a right of possession superior to that of the defendant and that the defendant “took” such items from that person (see, Penal Law § 155.00 [5]; § 155.05 [1]; People v Jennings, 69 NY2d 103, 118).
The defendant’s remaining contentions are without merit.
Bracken, J. P., Santucci, Altman and McGinity, JJ., concur.